Citation Nr: 0117301	
Decision Date: 06/28/01    Archive Date: 07/03/01

DOCKET NO.  00-09 284	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death, to include in-service tobacco use or 
nicotine dependence.  

2.  Entitlement to dependency and indemnity compensation 
(DIC) under the provisions of 38 U.S.C.A. § 1318 (West 1991).  


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

William J. Jefferson III, Counsel
INTRODUCTION

The veteran had active service from November 1945 to April 
1947.  He died in November 1997.  The appellant is the 
veteran's surviving spouse. 

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from April 1998 and April 1999 rating decisions of 
the Department of Veterans Affairs (VA) Portland, Oregon, 
Regional Office (RO) which denied service connection for the 
cause of the veteran's death and DIC under the provisions of 
38 U.S.C.A. § 1318.  


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
the equitable disposition of the appellant's appeal.  

2.  The veteran died in November 1997.  The certificate of 
death lists the cause of death as cardiac arrest due to or a 
consequence of bronchitis.  A significant condition 
contributing to death but not resulting in the underlying 
cause was listed as cerebral vascular accidents.  

3.  At the time of the veteran's death he was not in receipt 
of service connection for any disabilities.  

4.  Cardiovascular, cerebrovascular and respiratory disorders 
are not shown during service or until many years after 
service.

5.  There is no evidence of nicotine dependence incurred 
during service or evidence of an etiological link between 
claimed nicotine dependence during service and the cause of 
the veteran's death.  
6.  The veteran was not rated totally disabled due to any 
disability related to service for 10 or more years prior to 
his death.  


CONCLUSIONS OF LAW

1.  Service connection for the cause of the veteran's death 
is not established.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 4, 114 Stat. 2096, 2098-99 (2000) (to 
be codified as amended at 38 U.S.C.A. § 5107); 38 U.S.C.A. 
§§ 1110, 1112, 1113, 1310 (West 1991 & Supp. 2000); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.310(a), 3.312 (2000); VAOPGCPREC 2-
93; VAOPGCPREC 19-97.  

2.  The criteria for DIC under the provisions of 38 U.S.C.A. 
§ 1318 are not met.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 U.S.C.A. § 
1318 (West 1991); 38 C.F.R. § 3.22 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  This newly enacted legislation provides, among other 
things, for notice and assistance to claimants under certain 
circumstances.  Where laws or regulations change after a 
claim has been filed or reopened and before the 
administrative or judicial process has been concluded, the 
version most favorable to the appellant will apply unless 
Congress provided otherwise or has permitted the Secretary of 
Veterans Affairs to do otherwise and the Secretary has done 
so.  Karnas v. Derwinski, 1 Vet. App. 308 (1991).

After reviewing the claims file, the Board finds that there 
has been substantial compliance with the assistance 
provisions of the new legislation.  The record includes the 
veteran's private medical records along with VA outpatient 
records.  In February 1998 the RO informed the appellant of 
the evidence necessary to support her claim.  The appellant 
submitted data and significantly, she has identified no 
additional pertinent evidence.  The Board therefore finds 
that the record as it stands is adequate to allow for 
equitable review of the appellant's appeal. 

Further, the appellant and her representative have been 
notified of the applicable laws and regulations which set 
forth the criteria for entitlement to service connection for 
the cause of the veteran's death.  The discussions in the 
rating decision, statement of the case and other 
communications have informed the appellant and her 
representative of the information and evidence necessary to 
warrant entitlement to the benefit sought.  The Board 
therefore finds that the notice requirements of the new law 
have been met. 

Under the circumstances of this case where there has been 
substantial compliance with the Veterans Claims Assistance 
Act of 2000, a remand would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of he result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit to flowing to the veteran are 
to be avoided).  Moreover, given the completeness of the 
present record which shows substantial compliance with the 
notice/assistance provisions of the new legislation, the 
Board finds no prejudice to the appellant by proceeding with 
appellate review despite the fact that implementing 
regulations have not yet been promulgated.  Bernard v. Brown, 
4 Vet. App. 384, 392-94 (1993).
Factual Background

The veteran died in November 1997.  The certificate of death 
listed the cause of death as cardiac arrest due to or a 
consequence of bronchitis.  Cerebral vascular accidents was 
listed as a significant condition contributing to death but 
not resulting in the underlying cause.  The certificate of 
death also included a query as to whether tobacco use 
contributed to the death, with possible answers of yes, no, 
probably, and unknown.  The response on the certificate of 
death from the certifying physician was "unknown."

At the time of the veteran's death he was not in receipt of 
service connection for any disabilities.  

In a February 1998 response to the appellant's request, the 
National Personnel Records Center (NPRC) stated that the 
veteran's service medical records were destroyed by fire in 
1973.  However, it was able to furnish the veteran's 
discharge physical examination report dated in April 1947.  
The physical examination report is negative for any pertinent 
physical abnormalities to include the cardiovascular system 
and lungs.  A chest X-ray was also negative.  

In response to the RO's March 1998 request for service 
medical records, NPRC referred the RO to its previous 
response in January 1951.  Review of the record revealed 
that, in the past, the veteran's claims folder was apparently 
lost and the claims folder was rebuilt.  

Private medical records dated in March 1986 reflected an 
evaluation for chest pain.  The veteran reported a 20-year 
history of chest discomfort with negative clinical work ups.  
He had been diagnosed as having hypertension since 1974.  The 
veteran related that he had quit smoking and that he was a 
one pack per day smoker of greater than thirty years.  It was 
noted that his family history was strikingly positive for 
premature atherosclerosis.  The diagnosis included 
hypertension and chest pain syndrome with some features 
consistent with coronary artery disease, but negative near 
maximal stress test with a good quality examination.  Notes 
dated in April 1986 showed a diagnosis of chronic obstructive 
pulmonary disease.     

The report of a private cardiology consultation performed in 
December 1990 revealed that the veteran continued to smoke 
one pack of cigarettes per day.  He had a long history of 
hypertension but no diabetes.  He also had a history of 
moderate to severe airway obstruction.  The physician was 
unable to determine the cause of the veteran's chest pain.  
Subsequent records showed treatment from 1992 to 1994 for 
chronic obstructive pulmonary disease, asthma, and chronic 
bronchitis.  Non-insulin dependent diabetes mellitus was 
reported in 1991.  

VA medical records indicated that the veteran suffered a 
cerebrovascular accident with left-sided weakness in July 
1995 and a subsequent cerebrovascular accident in may 1996.  
He had several admissions to nursing homes for respite care.    

In June 1998, the appellant submitted a service 
identification card that included a photograph of the veteran 
with a superimposed date of 1946.  An additional photograph 
showed the veteran in a military uniform apparently with a 
cigarette in his hand.  


Analysis

Service Connection for the Cause of Death

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  The issue involved will be 
determined by exercise of sound judgment, without recourse to 
speculation, after a careful analysis has been made of all 
the facts and circumstances surrounding the death of the 
veteran, including, particularly, autopsy reports.  38 C.F.R. 
§ 3.312(a) (2000).  

The service-connected disability will be considered as the 
principal (primary) cause of death when such disability, 
singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  38 C.F.R. § 3.312(b).  A contributory cause 
of death is inherently one not related to the principal 
cause.  In determining whether the service-connected 
disability contributed to death, it must be shown that it 
contributed substantially or materially; that it combined to 
cause death; that it aided or lent assistance to the 
production of death. It is not sufficient to show that it 
casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 C.F.R. § 
3.312(c).

Service connection may be granted for a disability incurred 
in or aggravated by wartime service.  38 U.S.C.A. § 1110 
(West 1991 & Supp. 2000); 38 C.F.R. 
§ 3.303(a) (2000).  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran served continuously for 90 days or more 
during a period of war or peacetime service after December 
31, 1946, and a brain hemorrhage or cardiovascular disease 
becomes manifest to a degree of 10 percent within one year 
from date of termination of such service, such disease shall 
be presumed to have been incurred in service, even there is 
no evidence of such disease during the period of service. 
This presumption is rebuttable by affirmative evidence to the 
contrary. 38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991 & Supp. 
2000); 38 C.F.R. §§ 3.307, 3.309 (2000).  

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. § 
3.310(a) (2000).

With respect to disorders claimed related to tobacco use, 
direct service connection of a disability may be established 
if the evidence demonstrates that injury or disease resulted 
from tobacco use in line of duty in the active military, 
naval, or air service.  VAOPGCPREC 2-93.  See 38 U.S.C.A. § 
7104(c) (precedent opinions from VA's Office of General 
Counsel are binding on the Board).  That is, service 
connection may be established for any disability allegedly 
related to tobacco use, even if diagnosed after service, if 
the evidence demonstrates that the disability resulted from 
the in-service use of tobacco, considering the possible 
effect of smoking before or after service.  (Explanation of 
VAOPGCPREC 2-93 dated January 1993).  It is insufficient to 
show only that a veteran smoked in service and had a disease 
related to tobacco use. Id.  Secondary service connection for 
a disorder claimed attributable to tobacco use subsequent to 
military service can be established on the basis that such 
tobacco use resulted from nicotine dependence arising in 
service.  VAOPGCPREC 19-97.  See 38 C.F.R. § 3.310(a) (a 
disability is service connected if it is proximately due to 
or the result of a service-connected disease or injury). 

For claims filed after June 9, 1998, the law prohibits 
service connection of a death or disability on the basis that 
it resulted from an injury or disease attributable to the use 
of tobacco products by a veteran during active duty service.  
38 U.S.C.A. 
§ 1103 (West Supp. 2000).  Because the appellant filed her 
claim prior to that date, it is not affected by this law.   

The evidence shows that the veteran's death was the result of 
cardiac arrest due to bronchitis with cerebral vascular 
accidents as significant conditions contributing to his 
death.  With the exception of the discharge physical 
examination report, service medical records are not 
available.  However, the veteran's discharge physical 
examination report is absolutely negative for any complaints 
or findings referable to either cardiovascular, respiratory, 
or cerebrovascular disorders.  No pertinent physical 
abnormalities were noted at discharge from service.  

With respect to the postservice evidence, apparently, the 
veteran's claims folder has been rebuilt, and the postservice 
medical data begins with records dating from 1986.  These 
records show that he received treatment for cardiovascular 
symptoms, to include hypertension, and also reveal treatment 
for bronchitis and asthma.  A cerebrovascular accident was 
reported in 1995.  Cardiovascular, respiratory and 
cerebrovascular problems are first shown many years after the 
veteran's period of service.  The Board is aware of VA's 
heightened duty to assist and to provide reasons for its 
findings and conclusions when records are unavailable.  See 
Hayre v. West, 188 F.3d 1327 (Fed. Cir. 1999).  As previously 
indicated, though, VA has informed the appellant of the 
necessary information to support her claim.  Here, the 
veteran's discharge physical examination is essentially 
negative and there is a dearth of post-service medical data 
until almost 40 years after the veteran's period of service.  
For purposes of direct service connection, based on the lack 
of medical evidence either during or shortly after service, 
the Board must conclude that cardiovascular, cerebrovascular 
and respiratory disorders are not shown either during or 
until many years after the veteran's period of military 
service.  

The appellant adamantly asserts that the cause of the 
veteran's death was a result of cigarette smoking or nicotine 
dependence that began during service.  As noted above, the 
her claim was filed prior to June 8, 1998, such that the 
Board must consider whether service connection is in order as 
secondary to nicotine dependence arising in service, pursuant 
to 38 C.F.R. § 3.310(a).  In support of her assertion, the 
appellant has furnished a picture of the veteran wearing a 
military uniform apparently holding a cigarette.  Considering 
that evidence, the Board may concede that the veteran smoked 
during service.  There is also evidence that he smoked many 
years subsequent to service, and may have been nicotine 
dependent.  However, regarding whether or not the veteran 
acquired nicotine dependence in service is a matter which may 
not be conceded.  Succinctly, despite evidence of smoking in 
service, there is no data, medical or otherwise, which shows 
that the veteran acquired nicotine dependence during service.  

Furthermore, and equally as important, there is also no 
evidence that shows that claimed nicotine dependence in 
service, was the proximate cause of the veteran's death.  It 
is important to note that the veteran's certificate of death 
indicates that it was unknown whether tobacco contributed to 
the cause of the veteran's death.  There is no medical data 
to support such an assertion.  Pursuant to 38 C.F.R. 
§ 3.312(a), the issue involved will be determined by the 
exercise of sound judgment without recourse to speculation.  
Here, with the absence of any supporting evidence, the 
conclusion that the proximate cause of the veteran's death 
was due to nicotine dependence that began in service would 
clearly be speculative.  In essence, although the photograph 
submitted by the appellant may constitute positive evidence 
that he used tobacco during service, on its own, this 
evidence does not show that he acquired nicotine dependence 
during service or that nicotine dependence was the proximate 
cause of his death.  

It is important to note that the benefit of the doubt 
standard, requires that after consideration of all the 
evidence and material of record, where there is an 
approximate balance of the positive and negative evidence, 
reasonable doubt is resolved in the appellant's favor.  In 
other words, only an approximate balance of the positive and 
negative evidence is required for an appellant to prevail.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 4, 114 Stat. 2096, 2098-99 (2000) (to be codified as 
amended at 38 U.S.C. § 5107(b)); see Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  In this case the weight of the evidence 
is against the appellant's claim; there is no approximate 
balance of the evidence.  Service connection for the cause of 
the veteran's death, to include in-service tobacco use or 
nicotine dependence, is not warranted.  


DIC Benefits Pursuant to 38 U.S.C.A. § 1318

If the veteran's death is not determined to be service 
connected, a surviving spouse may still be entitled to 
benefits.  Pursuant to 38 U.S.C.A. § 1318(a) (West 1991), 
benefits are payable to the surviving spouse of a "deceased 
veteran" in the same manner as if the death were service 
connected.  A "deceased veteran" for purposes of this 
provision is a veteran who dies not as the result of the 
veteran's own willful misconduct, and who either was in 
receipt of compensation, or for any reason (including receipt 
of military retired pay or correction of a rating after the 
veteran's death based on clear and unmistakable error) was 
not in receipt of but would have been entitled to receive 
compensation, at the time of death for service-connected 
disabilities rated totally disabling.  38 U.S.C.A. § 1318(b); 
38 C.F.R. § 3.22 (1999).  The service-connected disabilities 
must have been either continuously rated totally disabling 
for 10 or more years immediately preceding death or 
continuously rated totally disabling for at least five years 
from the date of the veteran's separation from service. Id.  
The total rating may be schedular or based on 
unemployability.  38 C.F.R. § 3.22.      

Pursuant to 38 U.S.C.A. § 1318(b) and 38 C.F.R. § 3.22(a)(2), 
a surviving spouse can attempt to demonstrate that the 
veteran hypothetically would have been entitled to a 
different decision on a service-connected-related issue, 
based on evidence in the claims folder or in VA custody prior 
to the veteran's death and the law then applicable or 
subsequently made retroactively applicable.  Green v. Brown, 
10 Vet. App. 111, 118-19 (1997).  In such cases, the claimant 
must set forth the alleged basis for the veteran's 
entitlement to a total disability rating for the 10 years 
immediately preceding his death.  Cole v. West, 13 Vet. App. 
268, 278 (1999).    

Except with respect to a claim for benefits under the 
provisions of 38 U.S.C.A. § 1318 and certain other cases, 
issues involved in a survivor's claim for death benefits will 
be decided without regard to any prior disposition of those 
issues during the veteran's lifetime.  38 C.F.R. § 20.1106 
(2000).  

The Board notes that, following the submission of the 
appellant's claims, VA amended both 38 U.S.C.A. § 1318 and 
38 C.F.R. § 3.22.  See 38 U.S.C.A. § 1318 (West Supp. 2000); 
65 Fed. Reg. 3,388 - 3,392 (2000) (effective January 21, 
2000) (codified at 38 C.F.R. Pt. 3).  Generally, where the 
law or regulation changes after a claim has been filed or 
reopened but before the administrative or judicial appeal 
process has been concluded, the most favorable version will 
apply.  Karnas, 1 Vet. App. at 313.  Review of the changes, 
particularly those to 38 C.F.R. § 3.22, reveals that the 
amendments are more restrictive and therefore not more 
favorable to the appellant.  Accordingly, the Board will 
apply the provisions of 38 U.S.C.A. § 1318 and 38 C.F.R. § 
3.22 as discussed above.  Therefore, the appellant will not 
be prejudiced by the Board's current consideration of her 
claim.  Bernard, 4 Vet. App. at 392-94.

As noted previously the veteran was not rated totally 
disabled due to a service connected disability for 10 or more 
years prior to his death.  The evidence also does not show 
that he was unemployable due to service connected disability 
for 10 or more years prior to his death.  With respect to the 
"entitled to receive" clause in 
38 C.F.R. § 3.22(a), the appellant has not specifically 
raised any matters that are delineated in 38 C.F.R. § 
3.22(b), and the Board has been unable to identify any such.  
Accordingly, for the reasons and bases expressed above, the 
Board concludes that the appellant's claim of entitlement to 
dependency and indemnity benefits is precluded as a matter of 
law.  Because the law, and not the facts, is dispositive of 
the issue, the appellant has failed to state a claim upon 
which relief may be granted, and, as a matter of law, the 
claim must be denied.  See Sabonis v. Brown, 6 Vet. App. 426 
(1994).  


ORDER

Entitlement to service connection for the cause of the 
veteran's death, to include in-service tobacco use or 
nicotine dependence is denied.  

Entitlement to DIC under the provisions of 38 U.S.C.A. § 1318 
is denied.  



		
	M. L. Nelsen
	Acting Member, Board of Veterans' Appeals

 

